EXHIBIT 24 Annual Report on Form 10-K RESOLVED, that the Corporation’s Annual Report to the Securities and Exchange Commission (the “SEC”) on Form 10-K (the “Form 10-K”) in the form previously circulated to the Board in preparation for this meeting be, and it hereby is, approved with such changes as the Chief Executive Officer, Chief Financial Officer, any Vice President, the Corporate Secretary or the Corporation’s counsel (“Authorized Persons”) shall approve, the execution and filing of the Form 10-K with the SEC to be conclusive evidence of such approval; FURTHER RESOLVED, that the Authorized Persons be, and each of them hereby is, authorized to file with the SEC the Form 10-K and any amendments thereto on Form 10-K/A and/or any other applicable form; and FURTHER RESOLVED, that the Authorized Persons be, and each of them hereby is, authorized to take all such further actions as in their judgment may be necessary or advisable to accomplish the purposes of the foregoing resolutions. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned Directors and Officers of ASHLAND INC., a Kentucky corporation, which is about to file an Annual Report on Form 10-K with the Securities and Exchange Commission under the provisions of the Securities Exchange Act of 1934, as amended, hereby constitutes and appoints JAMES J. O’BRIEN, PETER J. GANZ and LINDA L. FOSS, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power to act without the others to sign and file such Annual Report and the exhibits thereto and any and all other documents in connection therewith, and any such amendments thereto, with the Securities and Exchange Commission, and to do and perform any and all acts and things requisite and necessary to be done in connection with the foregoing as fully as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. Dated:November 16, 2011 /s/ James J. O’Brien /s/ Barry W. Perry James J. O’Brien, Chairman of the Board, Barry W. Perry, Director Chief Executive Officer and Director (Principal Executive Officer) /s/ Lamar M. Chambers /s/ Mark C. Rohr Lamar M. Chambers, Senior Vice President Mark C. Rohr, Director and Chief Financial Officer (Principal Financial Officer) /s/ J. William Heitman /s/ George A. Schaefer, Jr. J. William Heitman, Vice President George A. Schaefer, Jr., Director and Controller (Principal Accounting Officer) /s/ Roger W. Hale /s/ Theodore M. Solso Roger W. Hale, Director Theodore M. Solso, Director /s/ Kathleen Ligocki /s/ John F. Turner Kathleen Ligocki, Director John F. Turner, Director /s/ Vada O. Manager /s/ Michael J. Ward Vada O. Manager, Director Michael J. Ward, Director
